       Case 4:18-cv-01885-HSG Document 686 Filed 07/02/19 Page 1 of 2



 1   John P. Schnurer (CBN 185725)
     JSchnurer@perkinscoie.com
 2   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
 3   San Diego, CA 92130-2080
     Telephone: (858) 720-5700
 4   Facsimile: (858) 720-5799

 5   Ryan J. McBrayer (pro hac vice)
     RMcBrayer@perkinscoie.com
 6   Jonathan R. Putman (pro hac vice)
     JPutman@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101
     Telephone: (206) 359-8000
 9   Facsimile: (206) 359-9000

10   Attorneys for Defendants
     HTC CORP.
11   HTC AMERICA, INC.

12   [Additional Attorneys listed on signature page.]

13
                                UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16

17
     IN RE KONINKLIJKE PHILIPS PATENT               Case No. 4:18-cv-01885-HSG-EDL
18   LITIGATION.
                                                    NOTICE OF APPEARANCE OF JAMES
19                                                  YOUNG HURT ON BEHALF OF
                                                    DEFENDANTS HTC CORP. AND HTC
20                                                  AMERICA, INC.
21
                                                    JURY TRIAL DEMANDED
22

23

24

25

26

27

28
       Case 4:18-cv-01885-HSG Document 686 Filed 07/02/19 Page 2 of 2



 1   TO: THE CLERK OF THE COURT AND ALL PARTIES OF RECORD HEREIN:

 2          PLEASE TAKE NOTICE of the appearance in this litigation by James Young Hurt on

 3   behalf of Defendants HTC Corp. and HTC America, Inc., and hereby requests that all notices

 4   given or required to be given, and all papers filed or served or required to be served in this above

 5   captioned matter be directed or served upon counsel at the address set below:

 6          James Young Hurt
            11452 El Camino Real, Suite 300
 7          San Diego, CA 92130-2080
 8          Telephone: (858) 720-5700
            Facsimile: (858) 720-5799
 9          Email: JHurt@perkinscoie.com

10
        Dated: July 2, 2019                        _/s/ James Young Hurt
11                                                 John P. Schnurer (CBN 185725)
                                                   James Young Hurt (CBN 312390)
12
                                                   PERKINS COIE LLP
13                                                 11452 El Camino Real, Suite 300
                                                   San Diego, California, 92130 -2080
14                                                 Tel.: (858) 720-5700
                                                   Fax: (858) 720-5799
15                                                 htc-philipsperkinsservice@perkinscoie.com
16
                                                   Ryan McBrayer (pro hac vice)
17                                                 Jonathan Putman (pro hac vice)
                                                   PERKINS COIE LLP
18                                                 1201 Third Avenue, Suite 4900
                                                   Seattle, Washington, 98101
19                                                 Tel.: (206) 359-8000
                                                   Fax: (206) 359-9000
20
                                                   htc-philipsperkinsservice@perkinscoie.com
21
                                                   Elizabeth Banzhoff (pro hac vice)
22                                                 PERKINS COIE LLP
                                                   1900 16th Street, Suite 1400
23                                                 Denver, CO 80202
24                                                 Tel.: (303) 291-2397
                                                   Fax: (303) 291-2497
25                                                 htc-philipsperkinsservice@perkinscoie.com

26                                                 Attorneys for Defendants HTC Corp. and
                                                   HTC America, Inc.
27

28
     NOTICE OF APPEARANCE OF JAMES                    -1-               CASE NO. 4:18-CV-01885-HSG-EDL
     YOUNG HURT
